Citation Nr: 1730543	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-33 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.M.


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for a left knee and low back disability.  

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that hearing is of record.

This matter was previously before the Board in March 2015, at which time it was remanded for further development.  

The issue of entitlement to service connection for a left knee disability, which was also certified to the Board, was granted by the RO in a June 2015 rating decision. As such, this issue is no longer before the Board.


FINDING OF FACT

A low back disability did not manifest in service and has not been shown to be etiologically related to service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard letter sent to the Veteran in March 2010 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).

The Veteran's post-service VA and private treatment records have been obtained.  Pursuant to the Board's March 2015 remand, records from the Social Security Administration (SSA) were obtained.  

The Veteran was provided VA examinations in May 2010 and January 2011.  Pursuant to the Board's March 2015 remand, the Veteran was provided a VA medical examination in April 2015.  The April 2015 examination, along with its expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so the Board's evaluation is a fully informed one, and contains reasoned explanations.  Thus, VA's duty to assist has been met. 

II. Analysis

The Veteran seeks service connection for low back disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303 (2016).  Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, service connection for certain chronic diseases, such as arthritis, will be presumed when the disease develops to a compensable degree within one year of a veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Further, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2016).

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

Service treatment records do not show any injury to the back, or any abnormality of the lumbar spine while in service.  The separation examination in June 1970 also showed an examination of the spine was normal.  There is no evidence of a diagnosed chronic lumbar spine disability, such as arthritis, within one year of service discharge.  

The Veteran has testified that his back pain started around 1976 or 1977.  See April 2014 Hearing Transcript.  SSA records show that the Veteran received emergency medical treatment in early August 1993 related to a back injured sustained at work several days prior.  Lumbar spine films revealed arthritic changes.  SSA records also include a letter written by Dr. F. of the Michigan Brain and Spine Institute and dated August 17, 1993.  The letter describes a recent work-related injury on August 1, 1993 wherein the Veteran injured his back lifting a couple of bags of softener.  The clinical diagnosis provided by Dr. F. was mild bulge to herniated disc, L5-S1 with degenerative arthritic changes involving the lumbosacral spine.  SSA and private medical records show continued complaints of back symptoms involving the lower extremities as well, and the Veteran underwent back surgeries in June 1994, December 1994, and in March 1995.  

Pursuant to the Board's March 2015 remand, the Veteran was afforded a VA examination in April 2015.   Based on his physical examination and review of the Veteran's file, the examiner concluded the Veteran's low back condition was less likely than not to have begun during service.   

Given that a lumbar spine disorder was not assessed in service, and given that the Veteran's first complaint and documented treatment for back pain was many years after service, the Board finds that a lumbar spine disability did not have onset during service per 38 C.F.R. § 3.303(a).  In addition to arthritis not being shown in service, a continuity of symptomatology is neither asserted nor established so as to presume a nexus for arthritis, as a chronic disease under 38 C.F.R. § 3.303(b).  A presumption of service connection for arthritis, as a chronic disease, is also not warranted because the evidence does not establish that this disability manifested to a compensable degree within a year of separation from service in June 1970.  Rather the objective medical evidence shows a diagnosis of arthritis beginning in 1993.  See 38 C.F.R. §§ 3.307, 3.309(a).       

The Board has also considered whether service connection is warranted under a theory of secondary service connection.  The Veteran asserts that his back disability is related to his knee disabilities.  The Veteran testified that clinicians have told him that his low back disability is related to the way he has been walking, and specifically, the favoring of one leg.  

In support of this assertion, the Veteran submitted a private medical opinion from CHMG, his treating provider.  In a November 2008 letter, a clinician from CHMG opined, "It is as likely as not that his spinal degenerative disease resulted from gait disturbances which were caused by the degenerative disease of his knees."  

Review of the record reflects that the Veteran has undergone a number of knee surgeries and receives ongoing treatment from the Cherry Hill Medical Group (CHMG).  SSA records reflect that the Veteran was awarded disability benefits for a primary diagnosis of back and knee pain with multiple surgeries.  The disability onset date was in April 1996.  SSA records include a note from Dr. M. of the Michigan Orthopedic Center dated in July 1997.  Dr. M. indicated that the Veteran had inquired about a possible relationship between his right knee and his back.  Dr. M. indicated that he had reviewed the Veteran's file and noted degenerative joint disease in the right knee.  He further stated "However, I am unable to determine how the knee pathology would cause his back pathology."

In April 2015 a VA examiner opined that the Veteran's back condition is less likely than not to have been caused by or aggravated by his service-connected knee condition.  The examiner expressed disagreement with the opinion from the CHMG, and also noted that the CHMG opinion did not include any rationale or any supporting literature.  The examiner explained that medical literature offers little support for the notion that degenerative disease of the lumbar spine is due to gait disturbances.  Additionally, the examiner indicated that the Veteran's medical records offer little by way of support for the Veteran having had a significant gait disturbance.  He noted that even at the current examination which he performed, the Veteran's gait was only mildly impaired at most.  Finally, the examiner noted that the Veteran's very advanced lumbar spine condition was much too severe to be accounted for by a minor gait abnormality.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective, supporting clinical data.   See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has considered the positive nexus opinion offered by the doctor from CHMG, but finds that it does not reflect any review or discussion of the contents of the claims file, address any of the contrary evidence of record, or provide any rationale to support the opinion.  The opinion is merely a conclusory statement without factual, medical rationale.  A medical opinion that contains only data and conclusions is accorded no weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Evidence unfavorable to the claim includes the earlier private medical opinion from Dr. M., which reflects that Dr. M. -although familiar with the Veteran's pertinent clinical history- did not find a correlation between the Veteran's knee pathology and his back pathology.  

Also unfavorable, is the April 2015 VA medical opinion.  The Board finds this to be the most persuasive opinion of record, given that it is consistent with the evidence of record, was based on a physical examination and review of the claims file, and supported by a sufficiently clear and well-reasoned rationale that was based on objective, supporting clinical data.  Id.  This competent and probative opinion is evidence against the claim.

The Veteran, as a lay person, is competent to report his back symptoms that he personally observed via his five senses.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is also competent to diagnose a simple medical condition, capable of lay observation.  However, degenerative arthritis and herniated discs are complex medical conditions as they involve internal disease processes incapable of observable by the five senses of a lay person, and typically diagnosable by clinicians using X-ray or similar specific specialized clinical testing and accepted medical principles; it can also have a variety of etiologies.  Therefore, determining the etiology of these conditions requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That is, competent medical evidence is needed to establish a current diagnosis of the Veteran's currently diagnosed back disability and to provide a competent nexus opinion.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  The Veteran has not shown that he is qualified through education, training, or experience to offer diagnoses or opinions on complex medical conditions involved in this case.  Thus, his lay opinion regarding etiology and causation in this particular matter is neither competent nor probative.

Taking into account all of the relevant evidence of record, including that pertinent to service, the Board finds that the preponderance of the competent and probative evidence is against the claim of service connection for a low back disability, to include as secondary to service-connected knee disabilities.  38 C.F.R. § 3.303(d); 3.310.  As the preponderance of the evidence is against the claim under the applicable theories of service connection, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a low back disorder is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


